PER CURIAM.
We affirm the summary judgment under review as to possession of the real property in question, but reverse any finding of title in the appellees. We return this matter to the trial court for a trial on the issue of fraud in the execution of the document which purports to place title to the property in question in the appellee. See and compare Suris v. Tropical Fed. Savings & Loan Assoc., 515 So.2d 1049 (Fla. 3d DCA 1987); Forte v. Tripp & Skip, 339 So.2d 698 (Fla. 3d DCA 1976).
Affirmed in part, reversed in part, with directions.